O’Brien, J.
The Public Ownership party of the Fifth congressional district of Minnesota, coextensive with Hennepin county, on November 15, 1909, by a delegate convention selected David Morgan, a resident of Ramsey county, Minnesota, as its candidate for representative in congress, to be voted for at the general election in 1910. A duly verified certificate of such nomination was delivered for filing, without tender of the filing fee, which certificate the respondent,.the auditor of Hennepin county,, refused to'receive. This proceeding in mandamus-was thereupon instituted, and judgment in favor.of the respondent entered upon the pleadings.
*471Upon this appeal the appellant claims that the laws of this state regulating primary elections and providing requirements for placing upon the official ballot the names to be voted for at a general election are in conflict with the constitution of this state, and with the federal constitution as well, and that the candidate, having been nominated by a duly called convention of the party, is entitled to have his name placed upon the official ballot at the next election.
1. The statutes of this state providing for primary elections and the nominations of candidates for office have been by the former decisions of this court construed as regulations of political parties and. of nominations for office, and that in no manner do they attempt to abridge the right of the individual to be a candidate, or to vote as he may see fit, and that the filing fee required by a candidate before his name is placed upon the official ballot is reasonable regulation, and not an abridgement, of the citizen’s rights. State v. Jensen, 86 Minn. 19, 89 N. W. 1126; Davidson v. Hanson, 87 Minn. 211, 91 N. W. 1124, 92 N. W. 93; State v. Johnson, 87 Minn. 221, 91 N. W. 604, 840; State v. Moore, 87 Minn. 308, 92 N. W. 4, 59 L.R.A. 447, 94 Am. St. 702; State v. Scott, 87 Minn. 313, 91 N. W. 1101; Lind v. Scott, 87 Minn. 316, 92 N. W. 96; State v. Scott, 99 Minn. 145, 108 N. W. 828. On this appeal we are asked to overrule those cases; but, in spite of the able presentation of appellant’s claims, we adhere to the former decisions of this court.
2. It is argued that the statute is invalid because of the classification of communities to which it applies. We think the classification is entirely within the discretion of the legislature; it being apparent that the subject of law is one in which the density of population in a given district is an important consideration and bears a direct relation to the subject of the legislation. State v. Brown, 97 Minn. 402, 106 N. W. 477, 5 L.R.A.(N.S.) 327; Hjelm v. Patterson, 105 Minn. 256, 117 N. W. 610, 127 Am. St. 560; Lowry v. Scott, supra, page 98, 124 N. W. 635.
3. It is further argued that section 184, R. L. 1905, conflicts with the federal constitution, specifying the qualifications of members, of congress, in this: That a citizen is eligible to election to the national house of representatives from any district in the state of which he *472is a resident, while section 184 requires of the candidate that he malee an affidavit “ * * * that he is a qualified voter in the-subdivision where he seeks a nomination. * * * ” Mr. Morgan, it is alleged, although a resident of Ramsey county, is eligible-to election as such representative of the Fifth congressional district, which is entirely contained within the limits of the county of Hennepin, and he cannot comply with the statute, as he cannot affirm he is a resident of the subdivision in which he had been nominated. As we construe the statute, it requires the candidate in his affidavit to state only the facts which show that he is eligible, and that in the present case a statement of Mr. Morgan’s actual residence would be a full compliance with its requirements.
Judgment affirmed.